EXHIBIT 4.1 - Office Lease December 1, 2008 OFFICE LEASE AGREEMENT THIS LEASE AGREEMENT is made this1stday ofDecember 2008, by and between 2, LLC, whose address is 1623 York Road, Suite 201, Lutherville, Maryland 21093, a Maryland Limited Liability Company, hereinafter called "Landlord", and MONSTER DIESEL, INC., whose address is 578 Cervantes Drive, Henderson, Nevada 89014, hereinafter called "Tenant". WITNESSETH: THAT in consideration of the rents and covenants hereinafter set forth, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, certain space in the building known as 2205 York Road , Suite 14, Lutherville, Maryland 21093, hereinafter called the "Building". The Building and other facilities related thereto are located on a parcel of land, hereinafter called the "Building Area", and the Building Area and the Building are together referred to as the "Property". This Lease shall be for the Term, upon the rents, and subject to the terms and conditions hereinafter set forth. 1.LEASED PREMISES. The portion of the Building leased hereunder is hereinafter referred to as the "Leased Premises" and contains approximately One Thousand One Hundred Sixty Four (1,164) square feet of space, Suite 14, as shown on "Exhibit A" attached hereto and made a part hereof. The square footage of the Leased Premises designated above is the agreed upon square footage of the Leased Premises for all purposes under this Lease. 2.TERM. 2.01.Initial Term. The term of this Lease ("Term") shall be One (1) year commencing on the Date of Possession and terminating on November 30, 2009. After the execution of this Agreement, each of the parties hereto agrees, upon demand of the other, to execute a declaration expressing the commencement and termination dates of the Lease Term. 2.02. Date of Possession. The Date of Possession shall be December 1, 2008. 3. RENT. Tenant hereby covenants and agrees to pay Landlord as Rent all of the following, without notice or demand and without setoff of any kind: 3.01.Rent Commencement; Prepaid Rent: Rent shall commence on the Date of Possession (hereinafter "Rent Commencement Date"). Concurrently, with the execution of the Lease Agreement, Tenant shall deposit with the Landlord the sum of One Thousand Five Hundred Dollars ($1,500.00) representing rent for the first full calendar month after the Rent Commencement Date . 3.02. Base Rent Schedule: Tenant shall pay to Landlord as annual Base Rent for the Leased Premises the sum indicated below, which amount may be paid in monthly installments as set forth below. MonthlyAnnual 3.03. Additional Rent. 3.03.1. Operating Expenses. INTENTIONALLY OMITTED 3.03.2. Operating Expense Estimates. INTENTIONALLY OMITTED 1 3.03.3 Other Obligations as Additional Rent. All charges, costs and expenses which the Tenant is required to pay hereunder, together with all interest and penalties that may accrue thereon in the event of the Tenant's failure to pay such amounts, and all damages, costs and expenses which the Landlord may incur by reason of any default of the Tenant or failure on the Tenant's part to comply with the terms of this Agreement, shall be deemed to be additional rent and, in the event of nonpayment by the Tenant, the Landlord shall have all rights and remedies with respect thereto as the Landlord has for the nonpayment of the Base Rent. 3.04. Manner of Payment, Late Charges. All Rent payable by Tenant to the Landlord under this Agreement shall be paid to Landlord at the office of Landlord herein designated by it for notices. Tenant will promptly pay all Rent herein prescribed when and as the same shall become due and payable. Tenant shall pay a "late charge" of eight percent (8%) of any installment of Rent (or any other charge or payment as may be considered additional rental under this Lease) when paid more than five (5) days after the due date thereof to cover the extra expense involved in handling delinquent payments. Commencing thirty (30) days after any payment of Rent is due, such past-due amounts shall bear interest from the date due until paid at the rate of eighteen percent (18%) per annum. Tenant agrees to pay any costs of collection, including attorney fees incurred by Landlord as a result of the Tenant's delinquent payment for Rent or other default. Tenant agrees to pay $100.00 per returned check per incident. If during the Term, more than two of Tenant's checks are returned for insufficient funds, thereafter Landlord may require Tenant to pay any rent due by certified, cashiers or bank check. 4.SECURITY DEPOSIT. Concurrently with the execution of this Lease, Tenant will deposit with the Landlord the sum ofOne ThousandFive Hundred Dollars ($1,500.00)(herein called the "Security Deposit") as security for the faithful performance by Tenant of the terms and conditions of this Agreement. Landlord shall have no obligation to account for the Security Deposit except as provided herein, and such Security Deposit may be commingled with Landlord's other funds without any liability to Tenant on account thereof. In the event Tenant defaults in the performance or observance of any of the terms, covenants and conditions of this Agreement, Landlord may use, apply or retain the whole or any part of the Security Deposit to the extent required for the payment of any installment of Rent or for any such which Landlord may expend or be required to expend by reason of Tenant's default in respect to any of the terms, covenants, and conditions of this Agreement, including any damages or deficiency in the reletting of the Leased Premises. In the case of every such use, application or retention of any such sum, Tenant on demand shall pay to Landlord the sum so used, applied or retained which shall be added to the Security Deposit so that the same shall be restored to its original amount. In the event Tenant shall faithfully and fully comply with all of the terms, covenants and conditions of this Agreement, the Security Deposit shall be returned to Tenant at the end of the term and after the delivery of the exclusive possession of the Leased Premises to the Landlord. 5.USE. 5.01 Permitted Use; Compliance with Laws. The Leased Premises are leased to Tenant solely for the purpose of conducting therein General Office Use. Tenant shall not use or permit the Leased Premises or any part thereof to be used for any purpose or purposes other than the purpose or purposes for which the Leased Premises are leased. Tenant shall comply with all laws, ordinances, codes, orders and regulations affecting the construction, use, occupancy, alteration, cleanliness, safety and operation of the Leased Premises, which are in force now or later enacted. No use shall be made or permitted to be made of the Leased Premises or acts done which will increase the existing rate of insurance on the Building or related areas or cause the cancellation of any insurance policy covering the Building or related areas or any part thereof, nor shall Tenant sell or permit to be kept, used or sold in or about the Leased Premises any article which may be prohibited by the standard form of fire insurance policies. Tenant shall not commit or suffer to be committed any waste upon the Leased Premises or any public or private nuisance or any other act or thing which may disturb the quiet enjoyment of any other tenant in the Building. Tenant shall not use the Leased Premises or permit the same to be used in whole or in part for any purpose or use that is deemed to be in violation of any of the laws, ordinances, regulations or rules of any public authority or organization at any time. A judgment of any court of competent jurisdiction, governmental administrative agency or the admission by Tenant in any action or proceeding against Tenant that Tenant has violated any such laws, ordinances, regulations or rules in the use of the Leased Premises, shall be deemed to be a conclusive determination of the fact between Landlord and Tenant. 2 5.02 Environmental Laws. Except as permitted in this section, Tenant shall not cause or permit any Hazardous Material (defined below) to be brought upon, transported through, stored, kept, used, discharged or disposed of in or about the Leased Premises or the Property by Tenant, its agents, employees or contractors. Tenant shall notify Landlord immediately of the presence or disposal of Hazardous Material on or near the Leased Premises, and of any notice by a party alleging the presence of Hazardous Material on or near the Leased Premises. Hazardous Material brought upon, transported, used, kept or stored in or about the Property which is necessary for Tenant to operate its business for the use permitted in this Lease shall be brought upon, transported, used, and stored only in the quantities necessary for the usual and customary operation of Tenant's business and used, stored and disposed of in a manner that complies with: (i) all laws, rules, regulations, ordinances, codes or any other governmental restriction or requirement of all federal, state and local governmental authorities; (ii) permits (which Tenant shall obtain prior to bringing the Hazardous Material in, on or about the Property) issued for the Hazardous Material; and (iii) all producers' and manufacturers' instructions and recommendations, to the extent they are stricter than laws, rules, regulations, ordinances, codes or permits. If Tenant, its agents, employees or contractors, in any way breaches the obligations in the preceding sentence; or if the presence of Hazardous Material on the Property caused or permitted by Tenant results in the release or threatened release of Hazardous Material on, from or under the Property; or if the presence on, from or under the Property of Hazardous Material otherwise arises out of the operation of Tenant's business then, without limitation of any other rights or remedies available to Landlord under this Lease or at law or in equity Tenant shall: (a)promptly take all actions at its sole cost and expense which are necessary to return the Property and other properties to the condition existing prior to the introduction of the Hazardous Material; provided that Landlord's written approval of the actions shall be obtained first (which approval shall not be unreasonably withheld) and so long as such actions do not have or would not potentially have any material, adverse long­term or short-term effect on Landlord or on the Property or other properties, and (b)indemnify, defend, and hold harmless Landlord (and Landlord's parents, subsidiaries, affiliates, employees, partners, agents, mortgagees or successors to Landlord's interest in the Leased Premises) (collectively "Indemnity") from any and all claims, sums paid in settlement of claims, judgments, damages, clean-up costs, penalties, fines, costs, liabilities, losses or expenses (including, without limitation, attorneys', consultants' and experts' fees and any fees by Landlord to enforce the Indemnity) which arise during or after the Term as a result of Tenant's breach of the obligations or the release or contamination of the Property, including, without limitation: diminution in value of the Property; damages for the loss of, or the restriction on the use of, rentable or usable space or any amenity of the Property; and damages arising from any adverse impact on the sale or lease of the Property. This Indemnity includes, without limitation, costs incurred in connection with any investigation of site conditions or any clean-up, remedial, removal or restoration work required by any federal, state or local governmental agency or political subdivision because of Hazardous Material present in the soil or groundwater on, under or originating from the Property. "Hazardous Material(s)" means any substance that, by itself or in combination with other materials, is either (i) potentially injurious to public health, safety, or the environment; or (ii) now or in the future regulated by any federal, state, or local governmental authority as potentially injurious to public health, safety, or the environment including all bio-medical waste, including but without limitation, blood and tissue . 6. TENANT'S LEASEHOLD IMPROVEMENTS. 6.01. Alterations at Landlord's Expense. Before tendering possession to Tenant, Landlord shall perform the work described on Exhibit B attached hereto ("Landlord's Work"). 6.02. Alterations at Tenant's Expense. Tenant has inspected the Premises and agrees to accept the Leased Premises in an "AS IS" condition upon completion of the Landlord's Work without calling upon Landlord to make any additional expenditures or to perform any other work for the preparation of the Leased Premises for its use. Landlord represents and warrants that, as of the Date of Possession, all mechanical and electrical systems in the Leased Premises will be in good working condition. Tenant shall at its own cost and expense make any other alterations and installations in the Leased Premises required for Tenant's business (the "Leasehold Improvements"), using a contractor or contractors who shall have been approved in writing by Landlord, which consent shall not be unreasonably withheld. Tenant will comply at its own expense with all present and future governmental requirements arising out of, in connection with, or necessitated by the Leasehold Improvements. 3 6.03. Approval of Plans. Before commencing the construction or installation of any Leasehold Improvements, Tenant shall submit to Landlord or its agent for Landlord's written approval, which approval shall not be unreasonably withheld, the plans and specifications for the Leasehold Improvements. No work shall be commenced thereunder without such written approval and all work to be done by Tenant shall be performed in strict accordance with said approved plans and specifications without any deviation therefrom, unless first approved in writing by Landlord. 6.04. Additional Preconditions. Before commencing any Leasehold Improvement work, Tenant shall also comply with the following requirements: (a)Permits. Obtain all necessary consents, authorizations, and licenses from federal, state, and/or municipal authorities having jurisdiction over the work to be done and no Leasehold Improvements shall be commenced unless and until all such necessary consents, authorizations, and licenses shall have first been obtained by the Tenant and/or its contractor or other persons doing the Leasehold Improvement work on behalf of Tenant; (b)Contracts. Enter into a contract with its contractor and/or other persons responsible for constructing or installing the Leasehold Improvements, which contract shall provide, among other things, that said Leasehold Improvement work shall be done in a good, workmanlike manner in accordance with the plans and specifications previously approved and consents, authorizations, and licenses previously obtained, and which contract shall provide that the contractor or other persons above referred to are working solely for, and will look solely to Tenant for payment and will hold Landlord and the Property free from all liens and claims of all persons furnishing labor or materials therefor, or both, and will also provide that similar waivers of the right to file liens against the Property shall be obtained from any and all subcontractors or materialmen. A copy of said contract, together with a duly executed waiver or acknowledgement that it has no right to file liens against the Property (as opposed to any leasehold interest that Tenant possesses) executed by the contractor or other persons above referred to, shall be furnished to Landlord. The contract shall further provide that all labor employed in construction or installing the Leasehold Improvements shall be such as, in the sole judgment of Landlord, not to be unreasonably withheld, shall cause no labor difficulty or other jurisdictional dispute with respect to any other workers or groups of workers then employed in or about the Building. 6.05. Indemnification. Tenant shall indemnify and save harmless Landlord against any and all bills for labor performed and equipment, fixtures, and material furnished to Tenant in connection with any Leasehold Improvements and against any and all liens, bills or claims therefor or against the Leased Premises and from and against all loss, damages, costs, expenses, suits, claims, and demands whatsoever. Tenant shall immediately give Landlord written notice of the initiation of a claim for a lien against the Leased Premises or the Property arising out of work done by or at the direction of Tenant. If Tenant shall fail to cause a lien to be discharged or bonded, within 10 days after being notified of the filing of the lien, in addition to any other right or remedy, Landlord may discharge the lien by paying the amount claimed to be due. If Landlord shall incur any expense on account of Tenant's failure to pay any such liens, bills or claims, or on account of Tenant's failure to comply with any regulation, law, or order of any lawful authority, then any such reasonable expense so incurred by Landlord shall be deemed additional rent under this Lease, due and payable by Tenant to Landlord, together with interest thereon at the rate of 18% per annum from the date incurred by Landlord, on the first day of the month immediately following the payment of the same by Landlord. Tenant or any contractor or contractors employed by Tenant or any other persons constructing or installing Leasehold Improvements shall be fully covered by workmen's compensation insurance and the certificate thereof shall be furnished to Landlord before commencement of any work by any such contractor or persons. Tenant covenants and agrees to indemnify and hold Landlord harmless from, and defend Landlord against, any and all claims for personal injury, death, or property damage occasioned during the progress or as a result of the construction or installation of any Leasehold Improvements. 4 6.06. Records. Tenant shall keep and maintain full, true and accurate books of account and full, true and complete records with respect to all Leasehold Improvements, to which Landlord or its representatives shall have the right of access at any and all times during regular business hours with the privilege of examining and auditing the same; and Tenant shall further furnish to Landlord any and all statements, information, vouchers, invoices and supporting data as Landlord may reasonably require with respect to such Leasehold Improvements. 6.07. Machinery and Equipment, Damages. Tenant shall not transport any safe, heavy machinery, heavy equipment, bulky matter or fixtures (the "equipment and machinery") into or out of the Building or Leased Premises without Landlord's prior written consent and approval. In obtaining the Landlord's approval as required under this paragraph, Tenant agrees to provide Landlord with all technical specifications concerning the equipment and machinery and to pay the costs of any and all structural changes which in the sole discretion of the Landlord are required to be made in order to safely and efficiently accommodate the equipment or machinery to be transported into or out of the Building or Leased Premises. If such equipment or machinery requires special handling, Tenant agrees to employ only persons holding the proper license to do said work, and that all work in connection therewith shall comply with any applicable Federal, State, City or other governing laws, rules or regulations. Tenant understands and agrees that it is liable for any damage done to the Building or Leased Premises resulting from the movement of any equipment or machinery. 7.COMMON AREA AND FACILITIES. During the Term of this Lease, Tenant shall have the right of nonexclusive use, in common with others, of the driveways, and parking area, landscaped areas, stairs, landings, utility and mechanical rooms and equipment, service closets, corridors, elevators, lobbies, lavatories and other public areas of the Building as designated by Landlord from time to time provided that such use shall be subject to such rules and regulations as Landlord may from time to time prescribe governing the same; and provided that Landlord shall at all times have full and exclusive control, management and direction thereof. Landlord shall further have the right to police the same; to assign specific parking area for tenants and for visitors; to close temporarily all or any portion of the parking areas as may be required for proper maintenance and/or repair; to change the location, layout and arrangement of parking areas, driveways and footways and interior common areas from time to time; and, to do and perform such other acts in and to such areas as, in the use of its business judgment, the Landlord shall determine to be advisable in order to improve the overall operation and/or make more convenient the use thereof by tenants of the Building. It is understood and agreed by the Tenant that the Landlord shall not employ or supply any security or parking personnel for either the Building or the Leased Premises or furnish any type of system to control the use of parking spaces by either the Tenant, its customers or other third parties. However, in the event that the tenants leasing eighty percent (80%) of the total leasehold premises of the Building request the Landlord to employ or supply any of the aforementioned personnel or systems, Landlord shall provide and employ said personnel or system and the costs thereof shall be borne by the Tenant based on the percentage that Tenant's Leased Premises bears to the total leasehold premises occupied by all tenants of the Building, said costs not deemed by Landlord to be within the definition of "Common Area Expense" as defined in Section 8 of this Agreement. In addition, the cost of any reserved parking designations, implemented to control the use of parking spaces by the Tenant or its clients, customers or patients, whether by marking or sign, shall be borne by the Tenant, said costs not deemed by Landlord to be within the definition of "Common Area Expense" as defined in Section 8 of this Agreement. 8.COMMON AREA EXPENSE. Landlord will, subject to the Operating Expense reimbursement provisions described in Section 3.04, operate and maintain the common areas and facilities described in Section 7. For the purpose of this Section 8, "Common Area Expense" shall be those costs of owning, operating, managing, repairing, replacing and maintaining the Property and the common area and facilities in a manner deemed by Landlord, in its sole discretion, to be reasonable and appropriate and for the best interests of the tenants in the operation of the Building, including, without limitation, the following: 5 (a)All costs and expense of operating, maintaining, repairing, lighting, cleaning, painting, striping, insuring (including liability for personal injury, death and property damage and workmen's compensation insurance coverage personnel), removing snow, ice and debris and/or amortization of machinery and equipment used for such operations; and (b)All costs and expense for the replacement of paving, curbs, walkways, landscaping, drainage and lighting facilities and installation, maintenance, and electricity to the pylon sign; and (c)All costs and expense of grass cutting, fertilizing, planting, replanting and replacing flowers, shrubs or other exterior decorations within the Building Area; and (d)Painting and decoration of all common areas (e)Costs of complying with any legal requirements in connection with the common areas and facilities, and (f)All other expenses which would be considered as an expense of owning, maintaining, operating or repairing the Building and Property, including a management fee, under sound accounting principles subject however, to the limitations specified under Section 7 and 12 of this Agreement. 9.REAL ESTATE TAXES. INTENTIONALLY OMITTED 10.INSURANCE. Landlord shall maintain at all times during the Term of this Agreement the following policies of insurance for the Building, which shall cover the improvements to the Leased Premises made by Landlord, but which shall not include Tenant's personal property located therein or Tenant's Leasehold Improvements in excess of Landlord's Work: (a)Fire and extended insurance coverage. (b)Rental insurance, as required by the Landlord's mortgagee or lender. (c)Umbrella liability insurance with maximum coverage of up to Three Million Dollars ($3,000,000.00). (d)Flood insurance, as required by Landlord's mortgagee or lender. (e)Owned and non-owned automobile insurance, as required by Landlord's mortgagee or lender. (0Any other insurance that may, from time to time, be required by Landlord's mortgagee or lender. 11.UTILITIES. INTENTIONALLY OMITTED 12.JANITORIAL SERVICES AND TRASH REMOVAL. Tenant shall provide, at its own expense, such janitorial services as are necessary to maintain the Leased Premises in a sanitary, good and safe condition. It is understood and agreed by the Tenant that the Landlord shall not employ a janitor or furnish janitorial services to either the Building or the Leased Premises. However, Landlord shall provide cleaning and maintenance services for the common areas of the Building as described in Section 8 of this Agreement. 6 13.RULES AND REGULATIONS. Tenant agrees to be bound by such Rules and Regulations as may be adopted, promulgated and amended by Landlord pertaining to and for the purpose of maintaining and operating the Property in a clean and orderly manner, preserving the safety and good order thereof, and furthering the convenience of welfare of all of the tenants in the Property.
